468 F.2d 920
UNITED STATES of America, Appellee,v.Vernon Allan GREENE, Appellant.
No. 72-1043.
United States Court of Appeals,Fourth Circuit.
Argued June 5, 1972.Decided June 13, 1972.

Daniel H. Honemann, Baltimore, Md.  (Court-appointed counsel), for appellant.
Jean G. Rogers, Asst. U. S. Atty.  (George Beall, U. S. Atty., on brief) for appellee.
Before BOREMAN, Senior Circuit Judge, and WINTER and RUSSELL, Circuit Judges.
PER CURIAM:


1
Defendant sought to arrest judgment on the first three counts of a mulitcount indictment alleging a violation of 18 U.S. C.A. Sec. 1709 (theft from the mails), on the ground that they were fatally defective for failure to allege that defendant committed the acts with felonious intent.  The district court 349 F.Supp. 1112, overruled the motion and imposed sentence; defendant appeals.


2
We affirm on the Memorandum and Order of the district court denying the motion for arrest of judgment.


3
Affirmed.